In a proceeding to enforce an order dated June 8, 1988, awarding, inter alia, maintenance of $1,100 per month to the respondent, the appeal is from an order of the Family Court, Nassau County (Mosca, J.), entered April 4, 1991, which denied the appellant’s objections to an order of the same court (Watson, H.E.), dated November 2, 1990, which, after a hearing, inter alia, denied his cross application for downward modification of maintenance.
Ordered that the order entered April 4, 1991, is affirmed, with costs.
The proper amount of support payable is not determined by a spouse’s current economic situation but by a spouse’s assets and earning powers (see, Hickland v Hickland, 39 NY2d 1, cert denied 429 US 941; Matter of Doscher v Doscher, 80 AD2d 945, affd 54 NY2d 655). Contrary to the appellant’s contention, we find that based on the facts and circumstances herein, the Family Court properly determined that his reduced earnings was attributable to his voluntary decision to accept less lucrative employment, and, therefore, his cross application was properly denied (see, Matter of Doscher v Doscher, supra). Mangano, P. J., Thompson, Pizzuto and Joy, JJ., concur.